Title: Ferdinand R. Hassler to James Madison, 27 July 1835
From: Hassler, Ferdinand Rudolph
To: Madison, James


                        
                            
                                Most excellent Sir 
                            
                            
                                
                                    Washington—City
                                
                                 27th July 1835
                            
                        
                        Your favor of the 2d. inst gave me great satisfaction, I thank to you very much for your kindness of
                            recommending me for the Professorship vacant at the Virginia University. I have since written to Mr: Joseph C: Cabell,
                            Rector of it, in more detail, as by the Prospectus the place is to be filled by the 1.st Septr.
                        I delayed troubling you again upon it, to try if possible to save from destruction the very important work of
                            the Coast Survey; but every measure of the Secretary of the Navy, and his silence upon every one of my propositions, or
                            letters, relating to the proper progress of the work, render all my efforts unavailing, The kind and enlightened
                            dispositions, which the work enjoyed under your administration, do no longer exist. I have since last October always
                            requested a proper impartial investigation upon the whole, It has always been evaded; even now that I presented the
                            request to the President in person, it is not answered, and all the measures taken are destructive to the work.
                        These circumstances, which to detail I would consider as an abuse of Your time, and of which I am the victim,
                            make it necessary for me to find another employment for my means & time. I feel pretty confident that I could give
                            Satisfaction in the Virginia University, and it would be even more in the direction of my inclinations, than my present
                            occupations, therefore also the best exertions on my part would not fail
                        Either I must find some station in this country, affording to me the means of a decent livelyhood, and the
                            establishment of my family, or I am compelled to the painfull necessity to leave again this country after I have spent in
                            it the best 30. year of my life, in the attempt of rendering myself usefull, & I would be obliged to leave behind,
                            to the mercy of fate, my family, for which to provide I am deprived of means, as, in addition to my time, I have also lost
                            all my property, (which in my native country Swisserland would have constituted a reasonable independance,) by the
                            sacrifices which I have made & the losses which I have incurred in the Coast Survey.
                        This closely presssing position will, I hope, plead for me your kind pardon, for having again intruded upon
                            you with this letter. I remain always with the best wishes and profound esteem, and acknowledgement of your kind
                            recollection. Exlt Sir Your most obet. St.
                        
                            
                                F: R: Hassler
                            
                        
                    